Exhibit 10.1
 
NOTE PURCHASE AGREEMENT
 
THIS NOTE PURCHASE AGREEMENT (the “Agreement”) is made as of the __ day of June,
2009, by and between Advaxis, Inc., a Delaware corporation (the “Company”), and
each purchaser listed on Schedule A hereto (individually, an “Investor” and
collectively, the “Investors”).
 
WHEREAS, the Investors are willing to lend the Company the amounts set forth on
Schedule A hereto pursuant to the terms of this Agreement and a promissory note
(a “Note”) convertible into shares of the Company’s common stock, $0.001 par
value (the “Common Stock”), all as more particularly described in the form of
Note attached hereto as Exhibit A and for warrants, in substantially the form
attached hereto as Exhibit B (the “Warrants”); and
 
WHEREAS, the parties have agreed that the obligation to repay the Notes shall be
secured by a pledge of substantially all of the assets of the Company pursuant
to the terms of a Security Agreement (the “Security Agreement”) in the form
attached hereto as Exhibit C.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:
 
1.           Purchase and Sale of Notes and Warrants.  On the Closing Date (as
hereinafter defined), subject to the terms and conditions of this Agreement,
each Investor hereby agrees to purchase and the Company hereby agrees to sell
and issue (a) a Note in the principal amount set forth opposite such Investor’s
name on Schedule A hereto and (b) a Warrant to acquire that number of shares of
Common Stock as is set forth opposite such Investors name on Schedule A hereto
(the “Warrant Shares”).
 
2.           Purchase Price. The purchase price for each Investor of the Notes
and the Warrants to be purchased by each such Investor at the Closing shall be
the amount set forth opposite such Investor’s name on Schedule A hereto (the
“Purchase Price”). The Notes will be issued with an original issue discount of
fifteen percent (15%).  Each Investor shall pay $0.85 for each $1.00 of
principal amount of Notes and Warrants to be purchased at the Closing.  The
Investors and the Company agree that the Notes and the Warrants constitute an
“investment unit” for purposes of Section 1273(c)(2) of the Internal Revenue
Code of 1986, as amended (the “Code”).  At the Closing each Investor shall fund
the Purchase Price by wire transfer of immediately available funds (to an
account designated by the Company).
 
3.           The Closing(s).  Subject to the conditions set forth below, the
initial purchase and sale of the Notes and the Warrants shall take place at the
offices of Greenberg Traurig, LLP, The MetLife Building, 200 Park Avenue, New
York, New York 10166, on the date hereof or at such other time and place as the
Company and the Investors mutually agree (the “Closing” and the “Closing
Date”).  The Company may effect one or more Closings with the Investors.  At the
Closing, the Company shall deliver to each Investor:  (i) an executed
counterpart of the Security Agreement; (ii) such Investor’s original Note in the
principal amount set forth opposite such Investor’s name on Schedule A; (iii) a
warrant certificate representing the Warrants issuable to such Investor in the
amount set forth opposite such Investor’s name on Schedule A; and (iv) an
executed counterpart of the Subordination Agreement.  At the Closing, the
Investor shall deliver to the Company: (i) an executed counterpart of the
Security Agreement; (ii) an executed counterpart of the Subordination Agreement;
and (iii) an executed IRS Form W-9.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Closing Conditions.
 
4.1           Condition’s to Investor’s Obligations.  The obligation of each
Investor to purchase and fund its Note at the applicable Closing is subject to
the fulfillment, to the Investor’s reasonable satisfaction, prior to or at the
Closing in question, of each of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of the Company contained in this Agreement shall be true and correct
in all material respects on the date hereof and on and as of the Closing Date as
if made on and as of such date.
 
(b)           Notes, Warrant Certificates.  At the Closing, the Company shall
have tendered to the Investor the appropriate Note and Warrants and other
deliverables set forth herein.
 
(c)           No Actions.  No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.
 
(d)           Proceedings and Documents.  All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Investor,
and the Invesotr shall have received all such counterpart originals or certified
or other copies of such documents as they may reasonably request.
 
(e)           Subordination Agreement.  Thomas Moore shall have executed a
subordination agreement (the “Subordination Agreement”) in substantially the
form attached hereto as Exhibit D.
 
(f)           Moore Agreement.  The Company and Thomas Moore shall have entered
into an amendment of that certain promissory note in the principal amount of
Nine Hundred and Fifty Thousand Dollars ($950,000) issued by the Company in
favor of Thomas Moore, such that the maturity date for that obligation shall be
extended until the earlier of (1) January 1, 2010 or (2) the closing of a
Qualified Equity Financing (as defined in the Note) which results in gross
proceeds of at least six million dollars ($6,000,000) to the Company (the “Moore
Agreement”).
 
4.2           Condition’s to the Company’s Obligations.  The obligation of the
Company to sell and issue a Note at the applicable Closing is subject to the
fulfillment, to the Company’s reasonable satisfaction, prior to or at the
Closing in question, of each of the following conditions:

 
2

--------------------------------------------------------------------------------

 
 
(a)           Representations and Warranties.  The representations and
warranties of the Investor contained in this Agreement (other than Section 6.2
and 6.3) shall be true and correct in all material respects on the date hereof
and on and as of the Closing Date as if made on and as of such date.  The
representations of the Investor contained in Sections 6.2 and 6.3 shall be true
and correct in all respects on the date hereof and on and as of the Closing Date
as if made on and as of such date.
 
(b)           Purchase Price.  At the Closing, the Investor shall have tendered
to the Company the Purchase Price.
 
(c)           Deliverables.  At the Closing, the Investor shall have tendered to
the Company the appropriate deliverables set forth herein.
 
(d)           No Actions.  No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.
 
(e)           Proceedings and Documents.  All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the
Company  and the Company shall have received all such counterpart originals or
certified or other copies of such documents as the Company may reasonably
request.
 
(f)           Subordination Agreement.  The Investor and Thomas Moore shall have
executed the Subordination Agreement.
 
(g)           Moore Agreement.  The Company and Thomas Moore shall have executed
the Moore Agreement.
 
5.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to Investor that:
 
5.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware.  The Company is duly qualified to transact business
and is in good standing in each jurisdiction in which the failure to so qualify
would have a material adverse effect on its business or properties.
 
5.2           Capitalization and Voting Rights.  The authorized capital of the
Company as of the date hereof consists of:
 
(a)           Preferred Stock.  5,000,000 shares of Preferred Stock, par value
$0.001 per share (the “Preferred Stock”), of which none are presently issued and
outstanding.
 
(b)           Common Stock.  500,000,000 shares of common stock, par value
$0.001 per share (“Common Stock”), of which 112,338,244 shares were issued and
outstanding as of March 11, 2009.
 
 
3

--------------------------------------------------------------------------------

 

5.3           Authorization.  All corporate action on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement, the Security Agreement, the Warrant
and the performance of all obligations of the Company hereunder and thereunder,
and the authorization (or reservation for issuance), sale and issuance of the
Notes and the Warrants, and the Common Stock into which the Notes and Warrants
are convertible or exercisable (the “Underlying Securities” and together with
the Notes and the Warrants, the “Securities”), have been taken on or prior to
the date hereof.
 
5.4           Valid Issuance of the Underlying Securities.  The Underlying
Securities when issued and delivered in accordance with the terms of this
Agreement, the Notes and the Warrants, as applicable, for the consideration
expressed herein and therein, will be duly and validly issued, fully paid and
nonassessable and will be free of restrictions on transfer, other than
restrictions on transfer under this Agreement and under applicable state and
federal securities laws.
 
5.5           Offering.  Subject to the truth and accuracy of each Investor’s
representations set forth in Section 5 of this Agreement, the offer and issuance
of the Notes and Warrants, together with the Underlying Securities, as
contemplated by this Agreement are exempt from the registration requirements of
the Securities Act of 1933, as amended (the “1933 Act”) and the qualification or
registration requirements of state securities laws or other applicable blue sky
laws.  Neither the Company nor any authorized agent acting on its behalf will
take any action hereafter that would cause the loss of such exemptions.
 
5.6           Public Reports.  The Company is current in its filing obligations
under the Securities Act of 1934, as amended (the “1934 Act”), including without
limitation as to its filings of Annual Reports on Form 10-K (or 10-KSB, as
applicable) and Quarterly Reports on Form 10-Q (or 10-QSB, as
applicable)(collectively, the “Public Reports”).  The Public Reports do not
contain any untrue statement of a material fact or omit to state any fact
necessary to make any statement therein not misleading.  The financial
statements included within the Public Reports for the fiscal year ended October
31, 2007, for the fiscal year ended October 31, 2008, and for each quarterly
period thereafter (the “Financial Statements”) have been prepared in accordance
with generally accepted accounting principles (“GAAP”) applied on a consistent
basis throughout the periods indicated and with each other, except that
unaudited Financial Statements may not contain all footnotes required by
generally accepted accounting principles.  The Financial Statements fairly
present, in all material respects, the financial condition and operating results
of the Company as of the dates, and for the periods, indicated therein, subject
in the case of unaudited Financial Statements to normal year-end audit
adjustments.
 
5.7           Compliance With Laws.  The Company has not violated any law or any
governmental regulation or requirement which violation has had or would
reasonably be expected to have a material adverse effect on its business, and
the Company has not received written notice of any such violation.

 
4

--------------------------------------------------------------------------------

 

5.8           Violations.  The consummation of the transactions contemplated by
this Agreement and all other documents and instruments required to be delivered
in connection herewith and therewith, including without limitation, the Security
Agreement, the Notes and Warrants, will not result in or constitute any of the
following:  (a) a violation of any provision of the certificate of
incorporation, bylaws or other governing documents of the Company; (b) a
violation of any provisions of any applicable law or of any writ or decree of
any court or governmental instrumentality; (c) a default or an event that, with
notice or lapse of time or both, would be a default, breach, or violation of a
lease, license, promissory note, conditional sales contract, commitment,
indenture, mortgage, deed of trust, or other agreement, instrument, or
arrangement to which the Company is a party or by which the Company or its
property is bound; (d) an event that would permit any party to terminate any
agreement or to accelerate the maturity of any indebtedness or other obligation
of the Company; or (e) the creation or imposition of any lien, pledge, option,
security agreement, equity, claim, charge, encumbrance or other restriction or
limitation on the capital stock or on any of the properties or assets of the
Company.
 
5.9           Consents; Waivers.  No consent, waiver, approval or authority of
any nature, or other formal action, by any person, firm or corporation, or any
agency, bureau or department of any government or any subdivision thereof, not
already obtained, is required in connection with the execution and delivery of
this Agreement by the Company or the consummation by the Company of the
transactions provided for herein and therein.
 
5.10           Acknowledgment Regarding Investor’s Purchase of Securities. The
Company acknowledges and agrees that each Investor is acting solely in the
capacity of arm’s length purchaser with respect to the this Agreement, the
Security Agreement, the Note, the Warrant and the other documents entered into
in connection herewith (collectively, the “Transaction Documents”) and the
transactions contemplated hereby and thereby and that no Investor is (i) an
officer or director of the Company, (ii) an “affiliate” of the Company (as
defined in Rule 144) or (iii) to the knowledge of the Company, a “beneficial
owner” of more than 10% of the shares of Common Stock (as defined for purposes
of Rule 13d-3 of the 1934 Act). The Company further acknowledges that no
Investor is acting as a financial advisor or fiduciary of the Company (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Investor or any of
its representatives or agents in connection with the Transaction Documents and
the transactions contemplated hereby and thereby is merely incidental to such
Investor’s purchase of the Securities.  The Company further represents to each
Investor that the Company’s decision to enter into the Transaction Documents has
been based solely on the independent evaluation by the Company and its
representatives.
 
5.11           Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the Securities and Exchange Commission thereunder that are effective as of
the date hereof.
 
5.12           Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Common Stock or any of
the Company’s officers or directors in their capacities as such.
 
6.           Representations and Warranties of the Investors.  Each Investor
hereby represents, warrants and covenants, severally and not jointly, that:
 
 
5

--------------------------------------------------------------------------------

 

6.1           Authorization.  Such Investor has full power and authority to
enter into this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby and has taken all action
necessary to authorize the execution and delivery of this Agreement, the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby.
 
6.2           No Public Sale or Distribution. Such Investor is (i) acquiring the
Notes and the Warrants and (ii) upon conversion of the Notes and exercise of the
Warrants (other than pursuant to a Cashless Exercise (as defined in the
Warrants)) will acquire the Underlying Securities for its own account, not as a
nominee or agent, and not with a view towards, or for resale in connection with,
the public sale or distribution of any part thereof, except pursuant to sales
registered or exempted under the 1933 Act.  Such Investor is acquiring the
Securities hereunder in the ordinary course of its business.  Such Investor does
not presently have any contract, agreement, undertaking, arrangement or
understanding, directly or indirectly, with any individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency thereof
(a “Person”) to sell, transfer, pledge, assign or otherwise distribute any of
the Securities.
 
6.3           Accredited Investor Status; Investment Experience. Such Investor
is an “accredited investor” as that term is defined in Rule 501(a) of Regulation
D. Such Investor can bear the economic risk of its investment in the Securities,
and has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of an investment in the
Securities.
 
6.4           Reliance on Exemptions.  Such Investor understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of such
Investor to acquire the Securities.
 
6.5           Information. Such Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by such Investor. Such Investor and its advisors, if
any, have been afforded the opportunity to ask questions of the Company. Neither
such inquiries nor any other due diligence investigations conducted by such
Investor or its advisors, if any, or its representatives shall modify, amend or
affect such Investor’s right to rely on the Company’s representations and
warranties contained herein. Such Investor understands that its investment in
the Securities involves a high degree of risk. Such Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.
Such Investor is relying solely on its own accounting, legal and tax advisors,
and not on any statements of the Company or any of its agents or
representatives, for such accounting, legal and tax advice with respect to its
acquisition of the Securities and the transactions contemplated by this
Agreement.

 
6

--------------------------------------------------------------------------------

 
 
6.6           No Governmental Review. Such Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
6.7           Transfer or Resale. Such Investor understands that: (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities or “blue sky” laws, the Securities constitute “restricted
securities” as such term is defined in Rule 144(a)(3) under the 1933 Act, and
the Securities may not be offered for sale, sold, transferred, assigned, pledged
or otherwise distributed unless (A) subsequently registered thereunder, (B) such
Investor shall have delivered to the Company an opinion of counsel, in a form
generally acceptable to the Company’s legal counsel, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such
Investor provides the Company and its legal counsel with reasonable assurance
that such Securities can be sold, assigned or transferred pursuant to Rule 144
or Rule 144A promulgated under the 1933 Act (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder.
 
6.8           Legends. Such Investor understands that the certificates or other
instruments representing the Notes and the Warrants and, the stock certificates
representing the Underlying Securities, except as set forth below, shall bear
any legends as required by applicable state securities or “blue sky” laws in
addition to a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL, IN A FORM GENERALLY ACCEPTABLE TO THE COMPANY’S LEGAL
COUNSEL, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
 
 
7

--------------------------------------------------------------------------------

 

The Company shall use its reasonable best efforts to cause its transfer agent to
remove the legend set forth above and to issue a certificate without such legend
to the holder of the Securities upon which it is stamped, or to issue to such
holder by electronic delivery at the applicable balance account at the
Depository Trust Company, unless otherwise required by state securities or “blue
sky” laws, at such time as (i) such Securities are registered for resale under
the 1933 Act, (ii) in connection with a sale, assignment or other transfer, such
holder provides the Company with an opinion of counsel, in a form generally
acceptable to the Company’s legal counsel, to the effect that such sale,
assignment or transfer of the Securities may be made without registration under
the 1933 Act, or (iii) such holder provides the Company and its legal counsel
with reasonable assurance in writing that the Securities can be sold, assigned
or transferred pursuant to Rule 144 or Rule 144A.
 
6.9           Validity; Enforcement; No Conflicts. This Agreement and each
Transaction Document to which such Investor is a party have been duly and
validly authorized, executed and delivered on behalf of such Investor and shall
constitute the legal, valid and binding obligations of such Investor enforceable
against such Investor in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. The execution, delivery and performance by such
Investor of this Agreement and each Transaction Document to which such Investor
is a party and the consummation by such Investor of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of such Investor or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities or
“blue sky” laws) applicable to such Investor, except in the case of clause (ii)
above, for such conflicts, defaults or rights which would not, individually or
in the aggregate, reasonably be expected to have a material adverse effect on
the ability of such Investor to perform its obligations hereunder.
 
6.10           Residency. Such Investor is a resident of that jurisdiction
specified below its address on the Schedule of Investors.
 
7.           Use of Proceeds; Repayment of Deferred Compensation to Moore.  Each
Investor acknowledges that the Company will use the proceeds received from the
purchase of the Notes and Warrants for, among other things, (i) costs and
expenses relating to the Company’s Phase II Clinical Studies in cervical cancer
and CIN, (ii) costs and expenses relating to the sale of the Notes and Warrants
(iii) costs and expenses relating to obtaining one or more follow-on financings
and (iv) general working capital purposes.  Each Investor acknowledges that the
Company owes Thomas Moore approximately one hundred eighty five thousand six
hundred ninety two dollars and thirty four cents ($185,692.34) in deferred
salary and that the Company intends to pay the deferred salary out of the
proceeds of the offering as follows: (a) in the event that the sale of the Notes
and Warrants results in total gross proceeds of at least one million dollars
($1,000,000), then the Company shall pay Moore one hundred thousand dollars
($100,000) in deferred salary, (b) in the event that the sale of the Notes and
Warrants results in total gross proceeds of at least one million five hundred
thousand dollars ($1,500,000), then the Company shall pay Moore an additional
fifty thousand dollars ($50,000), for a total of one hundred and fifty thousand
dollars ($150,000) in deferred salary, and (c) in the event that the sale of the
Notes and Warrants results in gross proceeds of at least two million dollars
($2,000,000), then the Company shall pay Moore an additional thirty five
thousand six hundred ninety two dollars and thirty four cents, for a total of
one hundred eighty five thousand six hundred ninety two dollars and thirty four
cents ($185,692.34) in deferred salary.

 
8

--------------------------------------------------------------------------------

 
 
8.           Rule 144 Availability.  At all times during the period commencing
on the six (6) month anniversary of the Closing Date and ending at such time
that all of the Securities can be sold without the requirement to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, the Company shall use its commercially reasonable efforts
to ensure the availability of Rule 144 to the Investors with regard to the
Underlying Securities, including compliance with Rule 144(c)(1).
 
9.           Collateral Agent.
 
9.1           Appointment.  In the event that there shall be more than one
Investor who executes this Agreement, then the Company may designate a
collateral agent hereunder and under the Security Agreement (in such capacity,
the “Collateral Agent”), and, in such case, each Investor hereby authorizes the
Collateral Agent (and its officers, directors, employees and agents) to take
such action on such Investor’s behalf in accordance with the terms hereof and
thereof.  The Collateral Agent shall not have, by reason hereof or the Security
Agreement, a fiduciary relationship in respect of any Investor. Neither the
Collateral Agent nor any of its officers, directors, employees and agents shall
have any liability to any Investor for any action taken or omitted to be taken
in connection hereof or the Security Agreement except to the extent caused by
its own gross negligence or willful misconduct, and each Investor agrees to
defend, protect, indemnify and hold harmless the Collateral Agent and all of its
officers, directors, employees and agents (collectively, the “Indemnitees”) from
and against any losses, damages, liabilities, obligations, penalties, actions,
judgments, suits, fees, costs and expenses (including, without limitation,
reasonable attorneys’ fees, costs and expenses) incurred by such Indemnitee,
whether direct, indirect or consequential, arising from or in connection with
the performance by such Indemnitee of the duties and obligations of Collateral
Agent pursuant hereto or the Security Agreement.
 
9.2           Reliance.  The Collateral Agent shall be entitled to rely upon any
written notices, statements, certificates, orders or other documents or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper person, and with respect to all
matters pertaining to this Agreement or any of the other Transaction Documents
and its duties hereunder or thereunder, upon advice of counsel selected by it.
 
9.3           Resignation.  The Collateral Agent may resign from the performance
of all its functions and duties hereunder and under the Notes and the Agreement
at any time by giving at least ten (10) Business Days prior written notice to
the Company and each holder of the Notes. Such resignation shall take effect
upon the acceptance by a successor Collateral Agent of appointment as provided
below. Upon any such notice of resignation, the holders of a majority of the
outstanding principal under the Notes shall appoint a successor Collateral
Agent. Upon the acceptance of the appointment as Collateral Agent, such
successor Collateral Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent, and the
retiring Collateral Agent shall be discharged from its duties and obligations
under this Agreement, the Notes and the Security Agreement. After any Collateral
Agent’s resignation hereunder, the provisions of this Section 9.11 shall inure
to its benefit. If a successor Collateral Agent shall not have been so appointed
within said ten (10) Business Day period, the retiring Collateral Agent shall
then appoint a successor Collateral Agent who shall serve until such time, if
any, as the holders of a majority of the outstanding principal under the Notes
appoint a successor Collateral Agent as provided above.
 
 
9

--------------------------------------------------------------------------------

 
 
10.           Indemnification.
 
10.1           Indemnification by the Company.  The Company agrees to indemnify,
hold harmless, reimburse and defend each Investor, and its officers, directors,
agents, affiliates, members, managers, control persons, and principal
shareholders, against any claim, cost, expense, liability, obligation, loss or
damage (including reasonable legal fees) of any nature, incurred by or imposed
upon the Investor or any such person which results, arises out of or is based
upon (i) any material misrepresentation by Company or breach of any
representation or warranty by Company in this Agreement or in any exhibits or
schedules attached hereto, or other agreement delivered pursuant hereto; or (ii)
after any applicable notice and/or cure periods, any breach or default in
performance by the Company of any covenant or undertaking to be performed by the
Company hereunder, or any other agreement entered into by the Company and
Investor relating hereto.  Notwithstanding anything herein to the contrary, in
no event shall the Company be liable to the Investors (in the aggregate) for
more than the Purchase Price paid by the Investors.
 
10.2           Indemnification by the Investor.  Each Investor, severally but
not jointly, agrees to indemnify, hold harmless, reimburse and defend the
Company, each other Investor, and any of their officers, directors, agents,
affiliates, members, managers, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Investor or any such person which results, arises out of or is based upon (i)
any material misrepresentation by the Investor or breach of any representation
or warranty by the Investor in this Agreement or in any exhibits or schedules
attached hereto, or other agreement delivered pursuant hereto; or (ii) after any
applicable notice and/or cure periods, any breach or default in performance by
the Company of any covenant or undertaking to be performed by the Investor
hereunder, or any other agreement entered into by the Company and the Investor
relating hereto.
 
11.           Miscellaneous
 
11.1           Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of the Securities).  Nothing in this Agreement, express or implied,
is intended to confer upon any party, other than the parties hereto or their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
 
10

--------------------------------------------------------------------------------

 

11.2           Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
11.3           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
11.4           Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given:  (a) upon personal delivery to
the party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient; if not, then on the next business
day, (c) five (5) business days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All communications shall be
sent to (a) in the case of the Company to Advaxis, Inc., Technology Centre of
New Jersey, 675 Rt. 1, Suite B113, North Brunswick, N.J. 08902, Attention: Chief
Executive Officer, with a copy (which shall not constitute notice) to Greenberg
Traurig, LLP, The MetLife Building, 200 Park Avenue, New York, NY 10166,
Attention: Robert H. Cohen, Esq.; Fax#: (212) 801-6400 or (b) in the case of the
Investor, to the address as set forth on the signature page or exhibit pages
hereof or, in either case, at such other address as such party may designate by
ten (10) days advance written notice to the other parties hereto.
 
11.5           Finder’s Fees.  Except for fees payable by the Company to persons
designated by the Company, each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction.  Each Investor, severally and not jointly, shall indemnify and hold
harmless the Company from any liability for any commission or compensation in
the nature of a finders’ fee (and the costs and expenses of defending against
such liability or asserted liability) for which Investor or any of its officers,
partners, employees or representatives is responsible.  The Company shall
indemnify and hold harmless each Investor from any liability for any commission
or compensation in the nature of a finders’ fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.
 
 
11

--------------------------------------------------------------------------------

 
 
11.6           Amendments and Waivers.  Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and Investor.  Any
amendment or waiver effected in accordance with this paragraph shall be binding
upon Investor, each future holder of the Securities and the Company, provided
that no such amendment shall be binding on a holder that does not consent
thereto to the extent such amendment treats such party differently than any
party that does consent thereto.
 
11.7           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.
 
11.8           Entire Agreement.  This Agreement and the documents referred to
herein constitute the entire agreement among the parties and no party shall be
liable or bound to any other party in any manner by any warranties,
representations or covenants except as specifically set forth herein or therein.
 
11.9           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
11.10         Interpretation.  Unless the context of this Agreement clearly
requires otherwise, (a) references to the plural include the singular, the
singular the plural, the part the whole, (b) references to any gender include
all genders, (c) “including” has the inclusive meaning frequently identified
with the phrase “but not limited to” and (d) references to “hereunder” or
“herein” relate to this Agreement.
 
[SIGNATURES ON THE FOLLOWING PAGE]

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.
 
THE COMPANY
 
ADVAXIS, INC.
 
By:
 
Name:
 
Title:
     
INVESTOR:
 
[______________________]
   
By:
 
Name:
 
Title:
   
Address for Notices:
   
Fax#:
 
Tax ID#:


 
13

--------------------------------------------------------------------------------

 

Schedule A
 
Investors
 
Name and
Address of
Purchaser
 
 
Aggregate
Purchase Price
 
 
Issue Price of
Note
 
 
Principal
Amount of Note
 
 
Number of
Warrant Shares
                 

 
 
14

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Form of Convertible Promissory Note

 
15

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Form of Warrant

 
16

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Form of Security Agreement

 
17

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Form of Subordination Agreement

 
18

--------------------------------------------------------------------------------

 